DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Preliminary amendment filed 7 September 2021 is acknowledged.  Claim 3 has been amended.  Claims 1-15 are pending.

Information Disclosure Statement
Information disclosure statements filed 22 June 2021 and 8 March 2022 have been fully considered.
Examiner notes that a copy of the foreign patent document is found in the parent application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Semiconductor Device Having Specified P-Type Dopant Concentration Profile.

Claim Objections
Claim 3 is objected to because of the following informalities: claim 3 recites the limitation, “the first aluminum layer.”  This is inconsistent with the other recitations of this feature as, “the first aluminum-containing layer.”  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 7-11, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-10, 13, 14, 17, and 18 of U.S. Patent No. 11,056,434. Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to claim 1, U.S. Patent No. 11,056,434 claims a semiconductor device as claimed, comprising:
a first semiconductor structure (claim 1);
a second semiconductor structure on the first semiconductor structure (claim 1);
an active region between the first semiconductor structure and the second semiconductor structure, wherein the active region comprises multiple alternating well layers and barrier layers, wherein each of the barrier layers has a band gap, the active region further comprises an upper surface facing the second semiconductor structure and a bottom surface opposite the upper surface (claim 1);
an electron blocking region between the second semiconductor structure and the active region, wherein the electron blocking region comprises a band gap, and the band gap of the electron blocking region is greater than the band gap of one of the barrier layers (claim 1);
a first aluminum-containing layer between the electron blocking region and the active region, wherein the first aluminum-containing layer has a band gap greater than the band gap of the electron blocking region (claim 1);
a confinement layer between the first aluminum-containing layer and the active region, wherein the confinement layer comprises a thickness smaller than the thickness of one of the barrier layers (claim 14); and
a p-type dopant above the bottom surface of the active region and comprising a concentration profile comprising a peak shape having a peak concentration value, wherein the peak concentration value lies in the electron blocking region (claim 1).

With respect to claims 3, 5, 7-11, and 15, U.S. Patent No. 11,056,434 claims the subject matter at claims 1-3, 8-10, 13, 17, and 18.

Claims 1, 3, 4, and 7-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, 11-18, and 20 of U.S. Patent No. 10,971,652 in view of Watanabe et al. (US Patent Application Publication 2019/0006558, hereinafter Watanabe ‘558) of record.
With respect to claim 1, U.S. Patent No. 10,971,652 claims a semiconductor device substantially as claimed, comprising:
a first semiconductor structure (claim 1);
a second semiconductor structure on the first semiconductor structure (claim 1);
an active region between the first semiconductor structure and the second semiconductor structure, wherein the active region comprises multiple alternating well layers and barrier layers, wherein each of the barrier layers has a band gap, the active region further comprises an upper surface facing the second semiconductor structure and a bottom surface opposite the upper surface (claim 1);
an electron blocking region between the second semiconductor structure and the active region, wherein the electron blocking region comprises a band gap, and the band gap of the electron blocking region is greater than the band gap of one of the barrier layers (claim 1);
a first aluminum-containing layer between the electron blocking region and the active region, wherein the first aluminum-containing layer has a band gap greater than the band gap of the electron blocking region (claim 1); and
a p-type dopant above the bottom surface of the active region and comprising a concentration profile comprising a peak shape having a peak concentration value, wherein the peak concentration value lies in the electron blocking region (claim 9).
Thus, U.S. Patent No. 10,971,652 is shown to claim all the features of the claim with the exception of a confinement layer between the first aluminum-containing layer and the active region, wherein the confinement layer comprises a thickness smaller than the thickness of one of the barrier layers.
However, Watanabe ‘558 teaches (FIGs. 1, 2, and 6) a confinement layer (50) between a first aluminum-containing layer (60) and an active region (40), wherein the confinement layer comprises a thickness (see FIG. 6) smaller than the thickness of one of the barrier layers (40a) ([0038, 0046]) to improve the element life of the overlying layer and to increase light output ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor device of U.S. Patent No. 10,971,652 further comprising a confinement layer between the first aluminum-containing layer and the active region, wherein the confinement layer comprises a thickness smaller than the thickness of one of the barrier layers as taught by Watanabe ‘558 to improve the element life of the overlying layer and to increase light output.

With respect to claims 3, 7-15, U.S. Patent No. 10,971,652 claims the subject matter at claims 2-4, 11-18, and 20.

With respect to claim 4, U.S. Patent No. 10,971,652 and Watanabe ‘558 claim the device as described in claim 1 above, but primary reference U.S. Patent No. 10,971,652 doesn’t claim the additional limitation wherein the thickness of the confinement layer is not more than 10 nm.
However, Watanabe ‘558 teaches (FIGs. 1, 2, and 6) a confinement layer (50) having a thickness not more than 10 nm (see FIG. 6) to improve the element life of the overlying layer and to increase light output ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the thickness of the confinement layer of U.S. Patent No. 10,971,652 and Watanabe ‘558 not more than 10 nm as taught by Watanabe ‘558 to improve the element life of the overlying layer and to increase light output.

Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach the semiconductor device of claims 2 and 6 in the combination of limitations as claimed, noting particularly the limitations, “wherein the electron blocking region comprises AlaGa1-aN, the first aluminum-containing layer comprises AlbGa(1-b)N, and 0≤a<b, 0.7<b≤1,” and, “wherein the electron blocking region comprises multiple electron blocking layers, the electron blocking layers comprise contents of a Group III element, and the contents are gradually changed along a direction from the active region to the electron blocking region.”
U.S. Patent No. 11,056,434 and U.S. Patent No. 10,971,652 represent the closest art of record as set forth in the above rejection.  However, both references are silent to the specific relative concentrations of aluminum as recited in claim 2, and the electron blocking region comprising multiple electron blocking layers containing Group III elements having contents gradually changed as recited in claim 6.
Kim et al. (US Patent Application Publication 2015/0214422, hereinafter Kim ‘422) in view of Mori et al. (US Patent 6,351,479, hereinafter Mori ‘479), both of record, represent the closest prior art.  See the non-final rejection filed 27 March 2020 in parent U.S. App. No. 15/875735.  However, Kim ‘422 does not teach the p-type dopant having a peak concentration in the electron blocking region.  Mori ‘479 teaches a p-type dopant, but there is no suggestion that said dopant is in the electron blocking region.
Kim (US Patent Application Publication 2018/0351039, hereinafter Kim ‘039; FIG. 8, [(0090]) and Freund et al. (US Patent Application Publication 2016/0329463, hereinafter Freund ‘463; [0031]) teach max Mg concentrations within an electron blocking layer.  However, there is no suggestion that this max p-type dopant concentration could be applied to the electron blocking layer of either Kim ‘422 because the electron blocking layers of Kim ‘039 and Freund ‘463 are not found in light-emitting devices having another aluminum-containing layer between said electron blocking layer and the active layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826